The plaintiff in error, hereinafter referred to as the defendant, was jointly charged with Jesse Pruitt of the crime of robbery with firearms, and sentenced to confinement in the state penitentiary for a period of 20 years and appeals.
The testimony of the state is sufficient to sustain the conviction. The defendant relies upon an alibi. The jury, after hearing all the evidence, found against the defendant.
The defendant in his brief and argument admits that the evidence on the part of the state, if believed, is sufficient to sustain the conviction, but insists on his eleventh assignment of error, that the court erred in not sustaining his motion for a new trial.
The chief argument of the defendant is directed to the question of punishment, insisting that twenty years is excessive, and that the judgment should be modified. An examination of the record shows that Tate is a young man and has never before been charged with a crime. No one was injured in the robbery. The evidence shows that the defendant and another party entered the bank, and flourished their guns and said, "Stick 'em up," and proceeded to take the money, and left the bank without injury to any one.
After a careful examination of the record, we hold that the punishment of 20 years is excessive, and that the judgment should be modified to 10 years, and, as modified, the judgment is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur. *Page 401